DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Pat. 10,670,968 B2).
As to claims 1 and 18-19, Lee discloses a digital exposure apparatus and a corresponding method comprising all features of the instant claim such as: a light source (120); a lens array (136); and a light transposition assembly (138) wherein the lens array (136) is arranged on an exit light path of the light source (120), the lens array at least comprises a first lens unit (136a) and a second lens unit (136b), multiple first lens units (137a) and multiple second lens units (136b) are arranged in an array (see figure 9) and the light transposition assembly (138) is used for controlling a light exiting from the second lens unit to be transposed with respect to an exposure direction of the digital exposure apparatus. 
As to claim 3, wherein the first lens unit and the second lens unit are respectively located on both sides of a target axis of the lens array, wherein the target axis is a central axis of the lens array perpendicular to the exposure direction of the digital exposure apparatus (see figure 9, reproduced below). 

    PNG
    media_image1.png
    486
    481
    media_image1.png
    Greyscale
	As to claim 15, wherein the patterning processing of the digital apparatus is dot-scanning exposure of graphics by means of a microprism in a digital micromirror device (DMD) unit (132).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-7, 9-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Pat. 10,670,968 B2) in view of Owa et al (U.S.Pat. 8,094,290).
                     	      
    PNG
    media_image2.png
    246
    249
    media_image2.png
    Greyscale

	With respect to claims 4-7, 9, 13-14 and 20, Lee discloses a digital exposure apparatus comprising substantially all of the limitations of the instant claim as discussed above.  Lee does not specifically disclose a detection assembly having an optical sensor and an optical path control module, as recited in the claims.  These features are well known in the art.  Owa discloses a lithographic apparatus having a detection assembly (see figure 1) having an optical sensor/photoelectric sensor (23) for detecting the intensity and uniformity of a light transmitted to the sensor and along with an optical path control module (10) for controlling the optical path with a first operating state and a second operating state and wherein the first operating state, a light exiting along the lens array is transmitted to an exposure area of the lithographic apparatus through the optical path control module (see figure 1).  It is disclosed the optical path control module has a first light guide member (10a) and a second guide member (10b) and the first guide member and the second guide member have a same material (see col.4, lines 55-67).
As to claim 10, wherein the first surface of the first guide member and the second surface of the second light guide member are arranged face to face (see figure 1).
As to claims 11-12, wherein the first operating stage, the first surface of the first light member is abutted against the second surface of the second light guide member (figure 1). 
In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Owa and Lee to obtain the claimed invention as recited in the mentioned claims.  It would have been obvious to a skilled artisan to employ the detecting assembly and the optical path control module as taught by Owa into the digital exposure apparatus of Lee.  The purpose of doing so would have been to detect the intensity and uniformity of the light transmitted to the optical sensor and compensating the light source accordingly and thereby improving the quality of the digital exposure apparatus.
Allowable Subject Matter
6.	Claims 2, 8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:              Claim 2 has been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of the digital exposure apparatus comprising among other feature, a light transposition assembly having at least a first concave mirror and a second concave mirror with particular arrangement and satisfying conditions as recited in the claim.
Claim 8 has been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a digital exposure comprising among other features, a detecting assembly; an optical sensor, an optical path control module, wherein the optical path control module having a first guide member, a second guide member with particular arrangement between the first guide member and the second guide member and satisfying conditions, as recited in the claim.
Claims 16-17 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a digital exposure apparatus comprising among other features, a light source; a lens array; a light transposition assembly; along with a reflecting sheet used for reflecting a light emitted by the light source; a beam collection plate used for collecting lights when the lens array is in a non-operational state and an optical path assembly used for implementing light transmission, as recited in the instant claims.
Prior Art Made of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al (U.S.Pat. 8,675,180); Kono (US 11,448,969); Yun et al (Pat. 9,310,697) disclose digital exposure devices and have been cited for technical background.
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hnv
10/12/2


/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882